Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Applicant’s election without traverse of Group I (claims 101-119, and 124) in the reply filed on 8/31/21 is acknowledged. Additionally, Applicant has elected the following species without traverse: a. BA — Applicant selects claim 103, wherein the BA is a T cell-engaging bispecific antibody (TCBA), b. AB1 - Applicant selects claim 102, wherein AB1 binds a tumor target, c. AB2 - Applicant selects claim 102, wherein AB2 binds an immune effector target, d. MM1 - Applicant selects sequence SEQ ID NO:78 and e. CM, CM1 and CM2 - Applicant selects SEQ ID NO: 16
2.	The Restriction Requirement is deemed proper and is therefore made FINAL.
3.	Claims 104, 107-116, 120-123, and 125-139 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/31/21.
Information Disclosure Statement
4.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate 
5. 	The information disclosure statements filed 1/25/19, 3/14/19, and 6/25/21 have been considered as to the merits before First Action.
Specification
6.	The use of the term TWEEN (section 0383, 0397, and Example 16) which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

124 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A.	The term "under conditions" in claim 124 is a relative term which renders the claim indefinite.  The term "conditions" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear as to what conditions are encompassed by the claim. It is suggested that the actual conditions are included in the claims or the term is removed for clarity. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Please note: The following rejection is made in consideration of the recent U.S. Court of Appeals for the Federal Circuit decision in Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017):
s 101, 102, 103, 105, 106, 117-119, and124 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	The claims are directed to a bispecific antibody and methods of expressing said antibody in a cell. However, the disclosure does not appear to teach antibodies or cells expressing antibodies that have been characterized (with known binding sites -sequences) or deposited.
	Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. 
In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional.
MPEP 2163 provides the “Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, first paragraph, “Written Description” Requirement)”. More particularly, MPEP Section 3(ii) states that: 


The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
In this case, the specification lacks complete deposit information for the deposit of hybridoma cell lines and antibodies in accordance with 37 CFR1.801-1.809. While the specification provides enough information for one ordinary skill in the art to produce hybridoma cell lines and antibodies the reproduction of identical cell lines and antibodies is an extremely unpredictable event. 
Because it does not appear that the antibodies and their corresponding hybridoma cell lines, are known and publicly available or can be reproducibly isolated from nature without undue experimentation, a suitable deposit of the hybridoma cell lines and antibodies for patent purposes is required. It is not clear from the disclosure that the bivalent bispecific antibodies are commercially available. 
If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR § § 1.801-1.809, assurances regarding availability and permanency of deposits are required. 
Such assurance may be in the form of an affidavit or declaration by applicants, assignees or a statement by an attorney of record over his or her signature and registration number stating that the deposit has been accepted by an International 
Amendment of the specification to recite the current practice requiring that a statement concerning all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this Application and that the deposit will be replaced if viable samples cannot be dispensed by the depository made in the instant Application. 
Without such a statement, it would be impossible for the skilled artisan to practice the invention of claims 101, 102, 103, 105, 106, 117-119, and 124 because the specific deposits cannot be placed into the hands of the artisan because other clones made from the source material have no predictable reasonable expectation of success of being identical to the single clone deposited. 
Furthermore, unless the deposit was made at or before the time of filing, a declaration filed under 37 C.F.R. 1.132 is necessary to construct a chain of custody. 
The declaration, executed by a person in a position to know should identify the deposited hybridomas and antibodies by its depository accession number, establishes that the deposited hybridomas and antibodies are the same as that described in the specification, and establish that the deposited hybridomas and antibodies were in applicants’ possession at the time of filing. 

Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117).  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision (see page 115).  
Without a deposit and removal of public restrictions, the skilled artisan cannot envision the detailed structure of the claimed antibody compositions, thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of production and or isolation. 
An adequate description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it.  
The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of molecules falling within the scope of the claimed genus. 


9.	Claims 101, 102, 103, 105, 106, 117-119, and 142 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Enablement requires that the specification teach those in the art to make and use the invention without undue experimentation.  Factors to be considered in determining, whether a disclosure would require undue experimentation include 1) the nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the quantity of experimentation necessary, 7) the relative skill of those in the art, and 8) the breadth of the claims.
The claims are directed to bispecific antibody constructs and cells that produce or secretes a bispecific antibody. 
The specification discloses various components of the bispecific antibody (i.e. AB1, AB1 HCs, AB1 LCs, AB1 Fc region, MM1-CM1, scFvs, MM2, CM2, AB2, etc), but does not identify the full antibody composition (full length sequence identification number for the composition). 

The prior art teaches that bispecific constructs are highly unpredictable and require extensive experimentation.  Luo et al. (Moleuclar Pharmaceutics, 2014, Vol.11, pages 1750-1761) reports on bispecific probe design and utility. As assessed in the Luo et al. review “…the length and rigidity of the linkers play an important role in the in vitro and in vivo characteristics of peptide heterodimers”. and “For the success of bispecific heterodimers in molecular applications, several factors must be addressed during both design and development". Conclusion page 1757 and 1758.
Additionally, Costa et al. (European Journal of Pharmaceutics and Biopharmaceutics 74 (2010) 127–138) teach that various parameters or techniques are critical to antibody cell engineering. In particular, the reference discloses that trial and error experimentation in cell type, clone selection, vector design, etc. are all required in order to “improve cell growth and productivity, as well as product quality…”. See  abstract, introduction, page 129 (3.2), and conclusions. 
The instant disclosure has not addressed the issues taught in the prior art as crucial to the discovery and detections of the claimed bispecific antibody. In other words, the actual sequence composition with aligned arrangements and aa substitutions are necessary to exemplify what is actually claimed. 
The nature of the invention- the invention is directed to making and detecting bispecific compositions expressed in cells that were not demonstrated in the specification.
The state of the prior art- the prior art of record fails to disclose the particular bispecific antibody and cells expressing said antibody as presently claimed.  
The predictability or lack thereof in the art- there is no predictability based on the instant specification with regard to the actually bispecific antibody claimed. 
The amount of direction or guidance present- appropriate guidance is not provided by the specification for the claimed bispecific antibody.
The presence or absence of working examples- working examples are not provided in the specification that exemplify the confirmation bispecific antibody or cells expressing said bispecific antibody.
The quantity of experimentation necessary- it would require undue amount of experimentation for the skilled artisan to make and use the bispecific antibody as claimed.
The relative skill of those in the art-the level of skill in the art is high.
The breadth of the claims- as recited, the instant claims are directed to a plethora of bispecific compositions that can be expressed in an infinite number of cells. While it is not necessary to show working examples for every possible embodiment, there should be sufficient teachings in the specification that would suggest to the skilled artisan that the breadth of the claimed detection method is enabled.  This is not the case in the instant specification.    
In view of the teachings of In re Wands, 8 USPQ2d 1400, it has been determined that the level of experimentation required to enable the breadth of the claims is undue.
 

That requirement has not been met in this specification with respect to the instantly claimed bispecific antibody. Therefore, in view of the insufficient guidance in the specification, extensive experimentation would be required to enable the claims and to practice the invention as claimed. 
Remarks

10.	Prior art made of record and not relied upon in considered pertinent to the applicant’s disclosure:
A.	Zhou et al. (US Patent #9,079,965B2 – filing date 11/21/12) disclose cell transfection procedures wherein a bispecific antibody or MSBODY was expressed in 293F cells. Recombinant plasmids (expression vectors) pcDNA3.1 (+) Hygro-HQKT3 single chain LDY , pcDNA3.1 -Herceptin Heavy chain TKK (-) and pcDNA3.1 (+) Hygro-Herceptin light chain were admixed at a ratio of 3:2:1. The DNA and 293fectin were mixed and added to cell culture. The cells were cultured at 37° C with 5% C02, in an incubator, at 130 rpm, for 5 days. Antibody expression in the cell supernatant was detected by SDS-PAGE and western blot (FIG, 9). The antibody, referred to as 

11.	For reasons aforementioned, no claims are allowed.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa V. Cook whose telephone number is (571) 272-0816.  The examiner works a flexible schedule but can normally be reached on Monday - Friday from 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839. Any inquiry of a general nature or relating to the status of this application should be directed to Group TC 1600 whose telephone number is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see httpr//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Patent Examiner
Art Unit 1642
Remsen - Hoteling
571-272-0816
12/4/21


/LISA V COOK/Primary Examiner, Art Unit 1642